UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

See ee ee ee ea eg es eg a x
UNITED STATES OF AMERICA
19 CR 547-2
-against- : ORDER
Saaed Moslem
Defendant
eee ere x

Cathy Seibel, United States District Court Judge:
ORDERED that the defendant’s bail be modified to include

drug testing and treatment, as directed by Pretrial Services and Tha Defendent
vefrain from any alcohol use.

Dated: White Plains, New York
January 1%, 2020

SQ ORDERED

HONORABLE Cathy Seibel
United States District Court Judge

 

 
